DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 6/22/20222 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

	Restriction/Election of Species
Applicant's election with traverse of Species I (Claims 1-3, 5-10, 12-16, and 18-20) in the reply filed on 7/12/2022 is acknowledged.  
The traversal is on ground(s) that Applicant submits that Species I and II have considerable overlapping subject matter, such that the traversal herein should lead to examination of all currently pending claims. In particular, all of the originally filed claims pertain to determining, in real-time, a use-life of a steering system. Therefore, the search would encompass claims 4, 11, and 17. Thus, any field of search for one invention would necessarily overlap with the field of search for the other invention. Hence, it would not be a serious burden on the Examiner to examine all of the claims presented in this case. Moreover, restriction in this matter would be contrary to current USPTO policy. More specifically, maintaining a restriction between Species I and II would impede the examination process and further contribute to the overall backlog of applications at the USPTO” and the Office respectfully disagrees.  
These remarks not found persuasive because it remains the Office’s stance that  there is a search and/or examination burden for the patentably distinct species as set forth previously. The claims clearly state that there are two different ways of using the attribute signals, which are different. Therefore there are two species that must be search analyzed and evaluated, against the prior art.: Even though these two species pertain to determining steering life, searching these two distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the Office respectfully disagrees with Applicants election with traverse. 
Applicant further remarks “Moreover, it is submitted that issuing one patent on the subject matter of all identified claim groups, as defined in the outstanding Restriction Requirement, would be more expedient for the United States Patent and Trademark Office, the inventor and the public. Thus, Applicant respectfully requests withdrawal of the Requirement for Restriction” and the Office agrees. The non-elected species can be rejoined when allowable subject matter is determinized.
Therefore the requirement is still deemed proper and is therefore made FINAL.
Status of Application
Claims 1-20 are pending. Claims 1-3, 5-10, 12-16, and 18-20 will be examined. Claims 4, 11, and 17 are withdrawn from consideration but can be rejoined when allowable subject matter is identified. Claims 1, 9, and 15 are the independent claims. This Non-Final Office action is in response to the “Election of Species” received on 7/12/2022. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claims 3, 10, and 16 are practically illegible. The Office can barley, if at all, make out what is being claimed. This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive, and submitting new claims with clear claims.  Appropriate action is required. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 9, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites tracking, selecting, incrementing and computing a ratio.
The limitations of tracking, selecting, incrementing and computing a ratio, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a memory and processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “memory and processor” language of  “tracking, selecting, incrementing and computing a ratio” in the context of this claim encompasses the user manually using the steps of calculating a ratio. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the tracking, selecting, incrementing and computing a ratio steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of tracking, selecting, incrementing and computing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the tracking, selecting, incrementing and computing a ratio steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-9, 11-14, and 16-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1, 9, and 15.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the ratio. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 9-10, and 15-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wijffels et al.  (United States Patent Publication 2020/0079422).
With respect to Claim 1: Wijffels discloses “A steering system comprising” [Wijffels, Abstract]; 
“a motor” [Wijffels, ¶ 0028 and 0066]; 
“a controller” [Wijffels, ¶ 0027]; 
“and a monitoring system that comprises at least a memory device and a processor” [Wijffels, ¶ 0025-0026 and 0039]; 
“the monitoring system coupled with the controller” [Wijffels, ¶ 0025-0026 and 0039]; 
“the monitoring system configured to determine, in real time, a use-life of the steering system” [Wijffels, ¶ 0039-0052 and Figure 3]; 
“determining the use-life comprising: tracking an attribute signal” [Wijffels, ¶ 0039-0052 and Figure 3]; 
“based on a determination that the attribute signal rises above an upper threshold and subsequently falls below a lower threshold” [Wijffels, ¶ 0039-0052 and Figure 3]; 
“selecting a subset of categories based on a frequency content of the attribute signal” [Wijffels, ¶ 0039-0052 and Figure 3]; 
“selecting a category from the subset of categories based on a peak load occurring in sequence to the attribute signal via a secondary attribute signal” [Wijffels, ¶ 0039-0052 and Figure 3];
“and incrementing a counter for the selected category” [Wijffels, ¶ 0039-0052 and Figure 3]; 
“and computing the use-life based on a ratio of the counter for the selected category and a predetermined count for said selected category” [Wijffels, ¶ 0039-0052 and Figure 3].
With respect to Claim 2: Wijffels discloses “The steering system of claim 1, wherein the monitoring system is further configured to notify an operator of the use-life that is computed using the attribute signal” [Wijffels, ¶ 0039-0052 and Figure 3].
With respect to Claim 3: Wijffels discloses “The steering system of claim 1, wherein the use-life %USELIFE = Sum TypeiCounts/Predetermined Typei Counts, where N is the number of categories, and Typei counts are the count for the category i and are a function of an intended design life of the steering system” [Wijffels, ¶ 0039-0052 and Figure 3].
With respect to Claim 8: Wijffels discloses “The steering system of claim 1, wherein the monitoring system is further configured to validate the use-life that is computed based on a distance for which the steering system has been used” [Wijffels, ¶ 0039-0052 and Figure 3].
With respect to Claims 9 and 10: all limitations have been examined with respect to the system in claims 1-3 and 8. The method taught/disclosed in claims 9-10 can clearly perform on the system of claims 1-3 and 8. Therefore claims 9-10 are rejected under the same rationale.
With respect to Claims 15 and 16 all limitations have been examined with respect to the system in claims 1-3 and 8. The program taught/disclosed in claims 15 and 16 can clearly perform on the system of claims 1-3 and 8. Therefore claims 15 and 16 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5, 7, 12, 14, 18, and 20 are rejected under 35 USC 103 as being unpatentable over Wijffels et al.  (United States Patent Publication 2020/0079422) in view of Fagergren et al. (United States Patent Publication 2022/0148342).
With respect to Claim 5: While Wijffels discloses “The steering system of claim 3, wherein the attribute signal is a signal” [Wijffels, ¶ 0039-0052 and Figure 3];
Wijffels does not specifically state that it is a torque signal.
Fagergren, which is a system for predicating replacement of components teaches “wherein the attribute signal is a signal torque signal” [Fagergren, ¶ 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fagergren into the invention of Wijffels to not only include using steering data to trigger error analysis as Wijffels discloses but to also use torque as an attribute signal as taught by Fagergren with a motivation of creating a more robust system that removes the need to use acceleration sensors on all components and uses known sensor values [Fagergren, ¶ 0013]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle component life use determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 7: While Wijffels discloses “The steering system of claim 3, wherein the monitoring system is further configured to: determine an operating profile of the steering system based on a speed classification” [Wijffels, ¶ 0039-0052 and Figure 3];
Wijffels does not specifically state that it is a vehicle speed.
Fagergren, which is a system for predicating replacement of components teaches “wherein the monitoring system is further configured to: determine an operating profile of the steering system based on a speed classification” [Fagergren, ¶ 0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fagergren into the invention of Wijffels to not only include using speed data to trigger error analysis as Wijffels discloses but to also use vehicle speed data as taught by Fagergren with a motivation of creating a more robust system that provided greater accuracy [Fagergren, ¶ 0022]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle component life use determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 12 and 14: all limitations have been examined with respect to the system in claims 5-7. The method taught/disclosed in claims 12 and 14 can clearly perform on the system of claims 5-7. Therefore claims 12 and 14 are rejected under the same rationale.
With respect to Claims 18 and 20: all limitations have been examined with respect to the system in claims 5-7. The program taught/disclosed in claims 18 and 20 can clearly perform on the system of claims 5-7. Therefore claims 18 and 20 are rejected under the same rationale.
Claims 6, 13, and 19 are rejected under 35 USC 103 as being unpatentable over Wijffels et al.  (United States Patent Publication 2020/0079422) in view of Iwatsuki et al. (United States Patent Publication 2005/0045165).
With respect to Claim 6: While Wijffels discloses “The steering system of claim 3, wherein the monitoring system is further configured to: determine an operating environment of the steering system based on a temperature” [Wijffels, ¶ 0039-0052 and Figure 3];
Wijffels does not specifically state that it is on startup.
Iwatsuki, which is a system for vehicle control teaches “determine an operating environment of the steering system based on a temperature” [Iwatsuki, ¶ 0165].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Iwatsuki into the invention of Wijffels to not only include using multiple data streams, even temperature, for error analysis as Wijffels discloses but to use engine temperature during startup as taught by Iwatsuki with a motivation of creating a more robust system that can account for changes in characteristics based on temperature [Iwatsuki, ¶ 0165]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle component life use determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: all limitations have been examined with respect to the system in claim 6. The method taught/disclosed in claim 13 can clearly perform on the system of claim 6. Therefore claim 13 is rejected under the same rationale.
With respect to Claim 19: all limitations have been examined with respect to the system in claim 6. The program taught/disclosed in claim 19 can clearly perform on the system of claim 6. Therefore claim 19 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669